Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 3-5, 9, 12, 13, 16-19 directed to species non-elected without traverse.  Accordingly, claims 3-5, 9, 12, 13 and 16-19 have been rejoined.

Allowable Subject Matter
Claims 1-5, 7-13, 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach the sliding member including a support portion connected to a lower end of the sliding member and configured to extend beneath the first accessory track when the sliding member is connected to the first accessory track, the support portion extending substantially perpendicularly to a sliding direction of the sliding member a base member rotatably connected to the sliding member and rotatable about a first rotation axis, the first rotation axis being configured to extend through the first accessory track; a first beam member rotatably connected to the base member and rotatable about a second rotation axis; a second beam member rotatably connected to the first beam member and rotatable about a third rotation axis, the third rotation axis intersecting the second rotation axis; and a pin extending outwardly from the sliding member and rotatably receiving the base member, the pin defining the first rotation axis, the base member being configured to rotate relative to the sliding member when the sliding member is connected to the first accessory track, the first beam member having a cavity configured to receive the second beam member to facilitate collapsing the sliding tool assembly for storage, and Page 2 of 11Appl. No. 16/365.292 Amendment dated January 3. 2022 Reply to Office Action of October 4, 2021 the base member being configured to be rotatable to a position in which the first beam member is parallel to the first accessory track with the second beam member disposed in the cavity of the first beam member and including all of the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631